DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-4, 6-11, and 13-15 are pending and have been examined in this Office action.  Claims 5 and 12 have been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat App Pub US 2018/0086310 A1, Gage et al. 

Regarding claim 1, Gage discloses a method for controlling a windscreen wiper (Gage, par 4-5), comprising: 
acquiring environmental information at a vehicle location of the vehicle, wherein the environmental information at the vehicle location of the vehicle is sent from a terminal and comprises an environmental temperature of a future moment (Gage, par 20 and 46); 
determining whether the vehicle is in a service state or an out-of-service state (Gage, fig 3 part 11, par 40); 
determining, according to the environmental temperature, whether the environmental temperature is less than or equal to a preset temperature value (Gage, par 46; if the predicted weather data includes temperature, there must be a threshold for the computer to determine whether or not there is a likelihood of accumulation); and 
when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value, controlling the windscreen wiper of the vehicle to be raised in a direction away from a windscreen of the vehicle (Gage, fig 3 parts 11, 17, and 15, par 4, 43).

Regarding claim 3, Gage discloses wherein the environmental information at the vehicle location of the vehicle further comprises: weather information (Gage, par 46); 
and wherein before controlling the windscreen wiper of the vehicle to be raised in the direction away from the windscreen of the vehicle when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value, the method further comprises: 
determining, according to the weather information, whether rainy or snowy weather exists in a time period corresponding to the weather information (Gage, par 46); and 
correspondingly, controlling the windscreen wiper of the vehicle to be raised in the direction away from the windscreen of the vehicle when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value comprises: 
 and the rainy or snowy weather exists, controlling the windscreen wiper to be raised in the direction away from the windscreen (Gage, fig 3 parts 11, 17, and 15, par 4, 43).

Regarding claim 7, Gage discloses: 
receiving an input starting signal for an engine of the vehicle (Gage, par 49); and 
controlling the windscreen wiper to descend in a direction close to the windscreen according to the starting signal (Gage, par 49).

Regarding claim 8, Gage discloses a device for controlling a windscreen wiper (Gage, fig 1 part 100, par 4-6, 9), comprising: 
a processor (Gage, fig 1 part 105, par 20); and 
a memory configured to store instructions executable for the processor (Gage, fig 1 part 106, par 20, 23), 
wherein the processor is configured to: 
acquire environmental information at a vehicle location of the vehicle, wherein the environmental information at the vehicle location of the vehicle is sent from a terminal and comprises environmental temperature of a future moment (Gage, par 20 and 46); 
determine whether the vehicle is in a service state or an out-of-service state (Gage, fig 3 part 11, par 40); 
(Gage, par 46; if the predicted weather data includes temperature, there must be a threshold for the computer to determine whether or not there is a likelihood of accumulation); and 
when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value, control the windscreen wiper of the vehicle to be raised in a direction away from a windscreen of the vehicle (Gage, fig 3 parts 11, 17, and 15, par 4, 43). 

Regarding claim 10, Gage discloses wherein the environmental information at the vehicle location of the vehicle further comprises: weather information (Gage, par 46); and 
the processor is further configured to: 
determine, according to the weather information, whether rainy or snowy weather exists in a time period corresponding to the weather information (Gage, par 46); and 
when the vehicle is in the out-of-service state, the environmental temperature is less than or equal to the preset temperature value, and the rainy or snowy weather exists in the time period corresponding to the weather information, control the windscreen wiper to be raised in the direction away from the windscreen (Gage, fig 3 parts 11, 17, and 15, par 4, 43).

Regarding claim 14, Gage discloses wherein the processor is further configured to: 
receive an input starting signal for an engine of the vehicle (Gage, par 49), and 
control the windscreen wiper to descend in a direction close to the windscreen according to the starting signal (Gage, par 49).

Regarding claim 15, Gage discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, causes the terminal to perform a method for controlling a windscreen wiper (Gage, par 4-5 and 22-24; a terminal is interpreted as a part that forms an end (per merriam-webster), i.e., the vehicle forms an end of the system), the method comprising: 
acquiring environmental information at a vehicle location of the vehicle, wherein the environmental information at the vehicle location of the vehicle is send from a terminal equipment and comprises environmental temperature (Gage, par 20 and 46); 
determining whether the vehicle is in a service state or an out-of-service state (Gage, fig 2 part 11, par 40); 
34determining, according to the environmental temperature, whether the environmental temperature is less than or equal to a preset temperature value (Gage, par 46; if the predicted weather data includes temperature, there must be a threshold for the computer to determine whether or not there is a likelihood of accumulation); and 
(Gage, fig 3 parts 11, 17, and 15, par 4, 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat App Pub US 2018/0086310 A1, Gage et al. in view of U.S. Pat App Pub US 2017/0253201 A1, Maeshiro.

Regarding claims 2 and 9, Gage dislcoses wherein the environmental information at the vehicle location of the vehicle further comprises: 
Gage discloses receiving weather information including, but not limited to, predicted accumulations of snow, ice, etc., temperature, and estimated time of predicted accumulations to determine if wipers should be raised to prevent them from adhering to the window, i.e., controlling the windscreen wipers when the vehicle is in the out-of-service state and the temperature is less than a preset value as discussed with respect 
determining, according to the environmental humidity, whether the environmental humidity is more than or equal to a preset humidity value; and 
when the environmental humidity is more than or equal to the preset humidity value, controlling the windscreen wiper to be raised in the direction away from the windscreen 
However, the above features are taught by Maeshiro (Maeshiro, par 37). At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Maeshiro into the invention of Gage with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adding humidity information would help to better characterize the weather to provide more accurate predictions of the environment and the probability of snow/ice.  Since computers need explicit programming, one or more thresholds would need to be used.  

Regarding claims 4 and 11, Gage discloses wherein the environmental information at the vehicle location of the vehicle further comprises: weather information (Gage, par 20 and 46; predicted accumulations of snow, ice, etc.); 
and wherein before controlling the windscreen wiper of the vehicle to be raised in the direction away from the windscreen of the vehicle when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value, the method further comprises:
(Gage; At least par 20 and 46), and
correspondingly, controlling the windscreen wiper of the vehicle to be raised in the direction away from the windscreen of the vehicle when the vehicle is in the out-of-service state and the environmental temperature is less than or equal to the preset temperature value comprises:
when the vehicle is in the out-of-service state, the environmental temperature is less than the preset temperature value, and the rainy or snowy weather exists in the time period corresponding to the weather information, controlling the windscreen wiper to be raised in the direct away from the windscreen (Gage, par 20 and 46, and fig 3) 
Gage does not explicitly disclose that the environmental information includes humidity, i.e. determining whether the environmental humidity is more than or equal to preset humidity value according to the environmental humidity, and when the environmental humidity is more than or equal to the preset humidity value controlling the windscreen wiper to be raised in the direct away from the windscreen
However, the above features are taught by Maeshiro (Maeshiro, par 37). At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Maeshiro into the invention of Gage with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adding humidity information would help to better characterize the weather to provide more accurate predictions of the environment and the probability of snow/ice.  .  

Claim Rejections - 35 USC § 103
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat App Pub US 2018/0086310 A1, Gage et al. in view of U.S. Pat App Pub US 2014/0375447 A1, Raghunathan et al.
Regarding claims 6 and 13, Gage discloses wherein determining whether the vehicle is in the service state of the out-of-service state comprises:
acquiring a state of an engine of the vehicle (Gage, par 31 and 40);
when the engine of the vehicle is in a non-started state, determining that the vehicle is in the out-of-service state (Gage, par 31 and 40); and
if the engine of the vehicle is in a started state, determining that the vehicle is in the service state (Gage, par 31 and 40).
Gage does not explicitly disclose that a travelling speed of the vehicle is also used to determine whether the vehicle is in the out-of-service state or in the service state, i.e., acquiring a travelling speed of the vehicle, when the travelling speed of the vehicle is less than or equal to a preset speed, determining that the vehicle is in the out-of-service state, and if the travelling speed of the vehicle is greater than the preset speed, determining that the vehicle is in the service state.
However, the above features are taught by Raghunathan (Raghunathan, par 38).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Raghunathan into the invention of Gage with the .  

Response to Arguments
Applicant’s arguments, see page 10, filed 05/29/2020, with respect to the drawing, specification, and claim objections, and claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejection have been withdrawn. 
Applicant's arguments, see pages 11-12, filed 05/29/2020, with respect to the claim rejections under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Gage does not disclose receiving a predicted temperature from a terminal, the examiner respectfully disagrees.  As discussed in the rejection above and in at least paragraph(s) 46 of Gage, “the system may communicate with the network interface hardware over a network to receive predicted weather data” including temperature.  Therefore, Gage discloses the limitations of the independent claims.  The dependent claims are rejected based on their dependency and as further discussed in the rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David P. Merlino/Primary Examiner, Art Unit 3669